                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MEMPHIS MEATS, INC.,
                                   7                                                         Case No. 21-cv-3072-YGR
                                                        Plaintiff,
                                   8                                                         TEMPORARY RESTRAINING ORDER AND
                                                  v.                                         ORDER TO SHOW CAUSE RE:
                                   9                                                         PRELIMINARY INJUNCTION, AND ORDER
                                         NAPAT TANDIKUL,                                     PERMITTING EXPEDITED DISCOVERY
                                  10
                                                        Defendant.                           Re: Dkt. No. 4
                                  11

                                  12           Plaintiff Memphis Meats, Inc. has filed its Ex Parte Application seeking a temporary
Northern District of California
 United States District Court




                                  13   restraining order, order to show cause why a preliminary injunction should not be issued, and

                                  14   order for expedited discovery. Plaintiffs’ counsel’s declaration indicates that he has given notice

                                  15   by electronic mail to Defendant Tandikul at two email addresses she is believed to use. (Dkt. No.

                                  16   4-6.)

                                  17           Having considered the Complaint, Plaintiff’s Application, the Memorandum in Support,

                                  18   the Declarations of Kevin Kayser, Jaclyn Kassmeier, Jay Vlavianos, and Jerry Bui, this Court

                                  19   GRANTS plaintiff’s Application as follows:

                                  20                                         ORDER TO SHOW CAUSE

                                  21           DEFENDANT NAPAT TANDIKUL IS ORDERED TO SHOW CAUSE why a preliminary

                                  22   injunction should not be entered against you restraining and enjoining you, and those acting in

                                  23   concert with you, from:

                                  24           1. Accessing, using, disclosing, sharing, or making available to any person or entity other

                                  25   than Plaintiff, any of Plaintiff’s confidential proprietary, or trade secret documents, data, or

                                  26   information;

                                  27           2. Bringing, sending, transmitting, or otherwise transferring Memphis Meats’ confidential,

                                  28   proprietary, or trade secret information to Thailand or any other foreign country;
                                   1          3. Altering, destroying, or disposing of any evidence or other materials, in any form,

                                   2   relating to this action and the issues raised herein, including, without limitation, all devices,

                                   3   electronic media, cloud storage, and all copies of any and all documents, notebooks, media and/or

                                   4   other materials, containing, identifying, describing, reflecting or referencing Memphis Meats’

                                   5   confidential, proprietary, or trade secret information, and any and all documents, data and

                                   6   information which was obtained by you from, or by virtue of your employment with, Memphis

                                   7   Meats, including all current or archived media, notebooks, emails, chats, texts, documents,

                                   8   electronic logs, metadata, storage and directories;

                                   9          AND FURTHER ORDERED TO SHOW CAUSE why a preliminary injunction should not be

                                  10   entered against you mandating that you, and those acting in concert with you, account for and

                                  11   return to Plaintiff any and all of Plaintiff’s property, including its confidential, proprietary, and

                                  12   trade secret information, which may be contained in Defendant’s notebooks, documents, digital
Northern District of California
 United States District Court




                                  13   files, cloud storage, email, media and/or other materials.

                                  14                                    TEMPORARY RESTRAINING ORDER

                                  15          Pending hearing on the Order to Show Cause, Defendant Napat Tandikul and any person

                                  16   acting in concert with her are restrained and enjoined from:

                                  17          1. Accessing, using, disclosing, sharing, or making available to any person or entity other

                                  18   than Plaintiff, any of Plaintiff’s confidential proprietary, or trade secret documents, data, or

                                  19   information;

                                  20          2. Bringing, sending, transmitting, or otherwise transferring Memphis Meats’ confidential,

                                  21   proprietary, or trade secret information to Thailand or any other foreign country;

                                  22          3. Altering, destroying, or disposing of any evidence or other materials, in any form,

                                  23   relating to this action and the issues raised herein, including, without limitation, all devices,

                                  24   electronic media, cloud storage, and all copies of any and all documents, notebooks, media and/or

                                  25   other materials, containing, identifying, describing, reflecting or referencing Memphis Meats’

                                  26   confidential, proprietary, or trade secret information, and any and all documents, data and

                                  27   information which was obtained by you from, or by virtue of your employment with, Memphis

                                  28
                                                                                           2
                                   1   Meats, including all current or archived media, notebooks, emails, chats, texts, documents,

                                   2   electronic logs, metadata, storage and directories.

                                   3          IT IS FURTHER ORDERED THAT that no bond need be posted by Memphis Meats in

                                   4   connection with this Temporary Restraining Order because the Court finds that there is no

                                   5   apparent risk of monetary loss to Defendant as a result of the issuance of this Order.

                                   6                              ORDER PERMITTING EXPEDITED DISCOVERY

                                   7          IT IS FURTHER ORDERED THAT, good cause having been shown, pursuant to Federal Rule

                                   8   of Civil Procedure 26(d)(1), Plaintiff’s request for expedited discovery is GRANTED as follows:

                                   9          1. Plaintiff is permitted to depose defendant Napat Tandikul to determine (i) the company

                                  10   property that Defendant took from Memphis Meats, (ii) the current location of any Memphis

                                  11   Meats property taken by Defendant, (iii) whether, when, and what trade secret and confidential

                                  12   information Defendant has disclosed to any third party;
Northern District of California
 United States District Court




                                  13          2. Defendant Napat Tandikul shall permit a forensics e-discovery expert to: (i) “clone” or

                                  14   mirror image; and (ii) search for and identify Plaintiff’s data, information, documents, materials

                                  15   and any material derived therefrom, in the “cloned” or mirror images of the following:

                                  16      Defendant’s personal email accounts;

                                  17      Defendant’s phone, personal computers, other mobile devices (including phones and tablets),

                                  18       and any other computer drive or storage account, both local, or stored in an offsite server or

                                  19       the “cloud,” in Defendant’s possession, custody, or control, or that were subject to her use, and

                                  20       that were used to access or store, even temporarily, Memphis Meats’ confidential, proprietary,

                                  21       or trade secret information.

                                  22   The parties may stipulate to a protocol for this e-discovery or use the Court’s Model Stipulated

                                  23   Order Re: Discovery of Electronically Stored Info, available on the Court’s website.

                                  24          IT IS FURTHER ORDERED THAT,

                                  25       1. Plaintiff shall serve this Temporary Restraining Order and Order to Show Cause, along

                                  26          with the Summons and Complaint, and Ex Parte Application, Memorandum in Support,

                                  27          Declarations of Kevin Kayser, Jaclyn Kassmeier, Jay Vlavianos, and Jerry Bui on

                                  28
                                                                                         3
                                   1          Defendant no later than April 30, 2021 by electronic mail and personal service. Proof of

                                   2          such service shall be filed no later than May 3, 2021.

                                   3      2. Any opposition to the Order to Show Cause shall be filed no later than May 5, 2021.

                                   4      3. Any written reply shall be filed no later than May 10, 2021 at 10:00 a.m.

                                   5      4. Hearing on the Order to Show Cause for Preliminary Injunction shall be held on May 12,

                                   6          2021, at 3:30 p.m. on the Court’s Zoom videoconference platform. Notice for joining the

                                   7          videoconference will be posted on the docket in this matter and is available on the Court’s

                                   8          website at www:cand.uscourts.gov/judges/gonzalez-rogers-yvonne-ygr/

                                   9      The Court will entertain a modified schedule for briefing and hearing, and extension of the

                                  10   temporary restraining order, if presented by stipulation of the parties.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 28, 2021
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                             YVONNE GONZALEZ ROGERS
                                  14                                                    UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
